As filed with the Securities and Exchange Commission on May 24, 2016 1933 Act Registration No. 333-191329 1940 Act Registration No. 811-08557 CIK No. 0001048607 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 4 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 198 Lincoln Life Flexible Premium Variable Life Account M (Exact Name of Registrant) Lincoln VULone2014 THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Exact Name of Depositor) 1300 South Clinton Street Fort Wayne, Indiana 46802 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, Including Area Code: (260) 455-2000 Kirkland L. Hicks The Lincoln National Life Insurance Company 150 North Radnor Chester Road Radnor, PA 19087 (Name and Address of Agent for Service) Copy To: John L. Reizian The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Approximate Date of Proposed Public Offering: Continuous Title of Securities being registered: Indefinite Number of Units of Interest in Variable Life Insurance Contracts. An indefinite amount of the securities being offered by the Registration Statement has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. The Form 24F-2 for the Registrant for the fiscal year ended December 31, 2015 was filed March 24, 2016. It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) / / on May 1, 2016 pursuant to paragraph (b) /X/ 60 days after filing pursuant to paragraph (a)(1) / / on April 1, 2010 pursuant to paragraph (a)(1) of Rule 485. / / This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. Such effective date shall be May 1, 2016. Supplement Dated , 2016 To the Product Prospectus for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln VULONE 2014 This Supplement outlines certain changes to your variable universal life insurance product prospectus.It is for informational purposes only; no action is required on your part. Changes to “YOUR INSURANCE POLICY” section of the prospectus: The following replaces the Allocation Requirements of the No-Lapse Enhancement Rider within the “Riders” section: Allocation Requirements:While this rider is effective, there are certain allocation constraints and investment requirements that are or may be imposed. This means that you may be restricted in your choice of and/or in how much you can invest in certain Sub-Account(s) and/or the Fixed Account. If you do not comply with these requirements, the rider will terminate and, if the rider terminates, the Policy will remain in force only if the Accumulation Value is sufficient to cover the Monthly Deductions. Currently, the following allocation constraints apply: a. Automatic Rebalancing will be in effect when the Policy is issued and you must maintain Automatic Rebalancing in order to keep this rider in effect. If you discontinue Automatic Rebalancing after the Policy is issued, this rider will terminate. (Refer to the section headed "Optional Sub-Account Allocation Programs" for more information about Automatic Rebalancing.) b. This rider limits the use of the money market Sub-Account to the following: (a) for the purposes described in the “Right to Examine Period” section of this prospectus; and (b) as an account from which to transfer funds for the Dollar Cost Averaging program as described in the section headed “Optional Sub-Account Allocation Programs”. Please note that any balance remaining in the money market Sub-Account upon termination of Dollar Cost Averaging will need to be transferred to other Sub-Account(s) or the Fixed Account, as specified by you. Use of the money market Sub-Account other than as described above will result in the rider terminating. We may establish investment restrictions in the future, the form of which would be dependent on application signed date and state availability (consult your registered representative). For Policies with applications signed prior to August 8, 2016, we reserve the right to restrict your allocations to certain Sub-Accounts or the Fixed Account to a maximum of 20% of the Policy’s Accumulation Value in order to keep the rider in effect. The decision to impose this restriction will be based on an annual review of the Separate Account and General Account investments of all Owners of this Product. If we determine that the investments of all Owners are highly concentrated in certain Sub-Accounts or the Fixed Account, then only the Fixed Account or the Sub-Accounts with higher concentrations than anticipated will be subject to the restriction. For Policies with applications signed on or after August 8, 2016, any future investment restrictions may be in the form of one or both of the following: a. a maximum percentage of the Policy’s Accumulation Value to be permitted in certain Sub-Accounts, particularly those with higher than average volatility, or the Fixed Account; or b. a minimum percentage of the Policy’s Accumulation Value to be required in certain Sub-Accounts, particularly those with lower than average volatility (please review the “Sub-Accounts and Funds” section of this prospectus). The decision to impose these investment restrictions will be based on an annual review of the Separate account and General account investments of all Owners of this product, their investment concentrations, the general market conditions and the style and investment objectives of the Sub-Account investments. Any investment restrictions will be limited to the extent necessary to respond to the market and investment factors noted above which undermine our ability to preserve the No-Lapse protection provided under the Policy and its rider. While we currently do not impose such investment restrictions other than the allocation constraints noted above, you will receive a listing of the accounts (i.e. Sub-Accounts, Fixed Account) for which allocations are restricted or to which allocations should be directed. If the decision to implement any of these restrictions is made after the Policy has been delivered to you, you will be notified in writing and advised if it is necessary to reallocate the Policy’s Accumulation Value or subsequent Premium Payments among the Sub-Accounts or the Fixed Account. We will not reallocate any of your Policy’s Accumulation Value except pursuant to your instructions in writing or by telephone (if you have previously authorized telephone transfers in writing.) If you choose not to reallocate the Policy’s Accumulation Value to comply with the restrictions, the rider will terminate. Please retain this Supplement for future reference. PART A The prospectus for Lincoln VULONE 2014 is incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-191329) filed on April 5, 2016 and to the definitive 497 Filing filed on April 29, 2016. PART B The Statement of Additional Information for Lincoln VULONE 2014 is incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-191329) filed on April 5, 2016 and to the definitive 497 Filing filed on April 29, 2016. PART C Item 26. EXHIBITS a) Resolution of the Board of Directors of The Lincoln National Life Insurance Company and related documents authorizing establishment of the Account(2) b) Not applicable. c) Selling Agreement between The Lincoln National Life Insurance Company and Lincoln Financial Distributors, Inc.(4), and Amendments(6) d) Policy LN696(8) (2) Accelerated Benefits Riders—Policy Form ABR 5645(8), ABR 5650(8) Change of Insured Rider—Policy Form LR496(7) (4) Enhanced Surrender Value Rider—Policy Form LR541(8) (5) No-Lapse Enhancement Rider—Policy Form LR626 (14) (6) No-Lapse Enhancement Rider—Policy Form LR668 (Filed herewith) (7) Overloan Protection Rider—Policy Form LR540(9) (8) Overloan Protection Rider—Policy Form LR616(17) (9) Premium Reserve Rider—Policy Form LR543(8) (10) Waiver of Monthly Deduction Benefit Rider—Policy Form LR436 and LR437(2) (11) Accelerated Benefits Rider for Chronic Illness—Policy Form LR630 (12) (12) Accelerated Benefits Rider for Chronic Illness and Terminal Illness—Policy Form LR631 (18) e) Application—Form LFF06399(8) f) Articles of Incorporation of The National Lincoln Life Insurance Company(1) (2) Bylaws of The National Lincoln Life Insurance Company(5) g) Reinsurance Contracts(10) h) Fund Participation Agreements, and amendments thereto, between The Lincoln National Life Insurance Company and: (1) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) (13) (2) AllianceBernstein Variable Products Series Fund, Inc. (15) (3) American Century Variable Portfolios, Inc. (11) (4) American Funds Insurance Series (15) (5) BlackRock Variable Series Funds, Inc. (11) (6) Delaware VIP Trust(15) (7) Deutsche Variable Series II (15) (8) Fidelity Variable Insurance Products(15) (9) Franklin Templeton Variable Insurance Products Trust (15) (10) JPMorgan Insurance Trust (16) (11) Legg Mason Partners Variable Equity Trust (15) (12) Lincoln Variable Insurance Products Trust (16) (13) MFS Variable Insurance Trust (15) (14) PIMCO Variable Insurance Trust(15) i) Accounting and Financial Administration Services Agreement dated October 1, 2007 among Mellon Bank, N.A., The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York.(3) j) Not applicable. k) Opinion and Consent of John L. Reizian, Esquire l) Not Applicable. m) Not Applicable. n) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm (To be filed by amendment) o) Not applicable. p) Not applicable. q) Compliance Procedures(16) Incorporated by reference to Registration Statement on Form N-4 (File No. 33-04999) filed on September 24, 1996. Incorporated by reference to Registrant's Registration Statement on Form S-6 (File No. 333-42479) filed on December 17, 1997. Incorporated by reference to Registration Statement on Form N-4 (File No. 333-147673) filed on November 28, 2007. Incorporated by reference to Post-Effective Amendment No. 24 on Form N-4 (File No. 333-61554) filed on December 18, 2007. Incorporated by reference to Post-Effective Amendment No. 3 on Form N-6 (File No. 333-118478) filed on April 5, 2007. (a) Selling Group Agreement for Lincoln Financial Advisors incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 033-25990) filed on April 22, 1999. (b) Amendment dated November 22, 1999 to Selling Group Agreement incorporated herein by reference to Post-Effective Amendment No. 18 (File No. 033-25990) filed on April 13, 2000. (c) Amendment dated February 14, 2000 to Selling Group Agreement incorporated herein by reference to Post-Effective Amendment No. 18 (File No. 033-25990) filed on April 13, 2000. (d) Amended and Restated Principal Underwriting Agreement dated May 1, 2007 between The Lincoln National Life Insurance Company and Lincoln Financial Distributors, Inc. incorporated herein by reference to Post-Effective Amendment No. 24 (File No. 333-61554) filed on December 18, 2007. Incorporated by reference to Post-Effective Amendment No. 3 on Form S-6 (File No. 333-82663) filed on April 12, 2001. Incorporated by reference to Post-Effective Amendment No. 1 on Form N-6 (File No. 333-139960) filed on July 31, 2007. Incorporated by reference to Post-Effective Amendment No. 2 on Form N-6 (File No. 333-118478) filed on April 6, 2006. Incorporated by reference to Post-Effective Amendment No. 18 on Form N-6 (File No. 333-146507) filed on April 3, 2012. Incorporated by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. Incorporated by reference to Pre-Effective Amendment No. 1 on Form N-6 (File No. 333-181796) filed on August 14, 2012. Incorporated by reference to Post-Effective Amendment No. 21 on Form N-6 (File No. 333-146507) filed on April 2, 2013. Incorporated by reference to Registration Statement on Form N-6 (File No. 333-191329) filed on September 24, 2013. Incorporated by reference to Post-Effective Amendment No. 23 on Form N-6 (File No. 333-146507) filed on April 1, 2015. Incorporated by reference to Post-Effective Amendment No. 24 on Form N-6 (File No. 333-146507) filed on April 1, 2016. Incorporated by reference to Registration Statement on Form N-6 (File No. 333-207968) filed on November 12, 2015. Incorporated by reference to Registration Statement on Form N-6 (File No. 333-200100) filed on November 12, 2014. Item 27. Directors and Officers of the Depositor Name Positions and Offices with Depositor Dennis R. Glass** President and Director Mark E. Konen** Executive Vice President and Director Keith J. Ryan* Vice President and Director Jeffrey D. Coutts** Senior Vice President and Treasurer Ellen G. Cooper*** Executive Vice President, Chief Investment Officer and Director Randal Freitag** Executive Vice President, Chief Financial Officer and Director Wilford H. Fuller** Executive Vice President and Director * Principal business address is 1300 South Clinton Street, Fort Wayne, Indiana 46802-3506 ** Principal business address is 150 N. Radnor Chester Road, Radnor, PA 19087 *** Principal business address is 100 North Greene Street, Greensboro, NC 27401 Item 28. Persons Controlled by or Under Common Control with the Depositor or the Registrant Organizational Chart of the Lincoln National Corporation Insurance Company Holding Company System (Incorporated by reference to Post-Effective Amendment No. 56 on Form N-4 (File No. 033-26032) filed on December 28, 2015) Item 29. Indemnification (a) Brief description of indemnification provisions: In general, Article VII of the By-Laws of The Lincoln National Life Insurance Company (Lincoln Life) provides that Lincoln Life will indemnify certain persons against expenses, judgments and certain other specified costs incurred by any such person if he/she is made a party or is threatened to be made a party to a suit or proceeding because he/she was a director, officer, or employee of Lincoln Life, as long as he/she acted in good faith and in a manner he/she reasonably believed to be in the best interests of, or not opposed to the best interests of, Lincoln Life. Certain additional conditions apply to indemnification in criminal proceedings. In particular, separate conditions govern indemnification of directors, officers, and employees of Lincoln Life in connection with suits by, or in the right of, Lincoln Life. Please refer to Article VII of the By-Laws of Lincoln Life (Exhibit No. 6(b) hereto) for the full text of the indemnification provisions. Indemnification is permitted by, and is subject to the requirements of, Indiana law. (b) Undertaking pursuant to Rule 484 of Regulation C under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 30. Principal Underwriter (a) Lincoln Financial Distributors, Inc. is the principal underwriter for Lincoln National Variable Annuity Fund A (Group); Lincoln National Variable Annuity Fund A (Individual); Lincoln National Variable Annuity Account C; Lincoln Life Flexible Premium Variable Life Account D; Lincoln National Flexible Premium Variable Life Account F; Lincoln National Flexible Premium Variable Life Account G; Lincoln Life Flexible Premium Variable Life Account JF-A; Lincoln Life Flexible Premium Variable Life Account JF-C; Lincoln Life Variable Annuity Account JF-I; Lincoln Life Variable Annuity Account JF-II; Lincoln Life Variable Annuity Account JL-A; Lincoln Life Flexible Premium Variable Life Account K; Lincoln National Variable Annuity Account L; Lincoln Life Variable Annuity Account N; Lincoln Life Variable Annuity Account Q; Lincoln Life Flexible Premium Variable Life Account R; Lincoln Life Flexible Premium Variable Life Account S; Lincoln Life Variable Annuity Account T; Lincoln Life Variable Annuity Account W; Lincoln Life Flexible Premium Variable Life Account Y; and Lincoln National Variable Annuity Account 53. (b) Following are the Officers and Directors of Lincoln Financial Distributors, Inc.: Name Positions and Offices with Underwriter Wilford H. Fuller* President, Chief Executive Officer and Director Patrick J. Caulfield** Vice President and Chief Compliance Officer, Senior Counsel Carl R. Pawsat*** Interim Financial and Operation Principal Nancy A. Smith* Secretary Andrew J. Bucklee* Senior Vice President and Director Jeffrey D. Coutts* Senior Vice President, Treasurer Thomas O'Neill* Senior Vice President and Chief Operating Officer John C. Kennedy* Senior Vice President and Director Christopher P. Potochar* Senior Vice President and Director * Principal Business address is 150 N. Radnor Chester Road, Radnor, PA 19087 ** Principal Business address is 350 Church Street, Hartford, CT 06103 *** Principal business address is 100 North Greene Street, Greensboro, NC 27401 (c) N/A Item 31. Location of Accounts and Records All accounts, books, and other documents, except accounting records, required to be maintained by Section 31a of the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company, 1300 S. Clinton Street, Fort Wayne, Indiana 46802 and at One Granite Place, Concord, New Hampshire 03301. The accounting records are maintained by Bank of New York Mellon, N.A., One Mellon Bank Center, 500 Grant Street, Pittsburgh, Pennsylvania 15258. Item 32. Management Services Not Applicable. Item 33. Fee Representation Lincoln Life represents that the fees and charges deducted under the policies, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by Lincoln Life. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Lincoln Life Flexible Premium Variable Life Account M, has duly caused this Post-Effective Amendment No. 4 to the Registration Statement on Form N-6 (File No. 333-191329; 811-08557; CIK: 0001048607) to be signed on its behalf by the undersigned duly authorized, in the City of Hartford and State of Connecticut on the 24th day of May, 2016. Lincoln Life Flexible Premium Variable Life AccountM (Registrant) /s/ Joshua Durand By Joshua Durand Vice President The Lincoln National Life Insurance Company The Lincoln National Life Insurance Company (Depositor) /s/ Joshua Durand By Joshua Durand Vice President Pursuant to the requirements of the Securities Act of 1933and the Investment Company Act of 1940, the Registrant, Lincoln Life Flexible Premium Variable Life Account M, this Post-Effective Amendment No. 4 to the Registration Statement on Form N-6 (File No. 333-191329; 811-08557; CIK: 0001048607) has been signed below on May 24, 2016, by the following persons, as officers and directors of the Depositor, in the capacities indicated: SignatureTitle /s/ Dennis R. Glass * President and Director Dennis R. Glass /s/ Ellen G. Cooper * Executive Vice President, Chief Investment Officer Ellen G. Cooper /s/ Randal J. Freitag * Executive Vice President; Chief Financial Officer and Director Randal J. Freitag /s/ Mark E. Konen * Executive Vice President and Director Mark E. Konen /s/ Keith J. Ryan * Vice President and Director Keith J. Ryan /s/ John L. Reizian * By John L. Reizian Attorney-in-Fact, pursuant to a Power- of-Attorney filed with this Registration Statement
